DETAILED ACTION
1.	This communication is in response to Application No. 16/528,549 filed on July 31, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 11 is objected to because it refers to “a plurality of ADI-PLUs of claim 9”, however, ADI-PLUs are first introduced in Independent Claim 10. Instead, claim 11 should be corrected to recite “a plurality of ADI-PLUs of claim 10”. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “Sense Elements” in Claims 1, 10, and their dependents.
Such claim limitation(s) is/are: “Sampler Module” in Claims 1, 10, and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claim 1, 10, and their dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s specification does not appear to provide sufficient structure for “sense elements” and “sampler module”. The specification seemingly recites the components and function of each element/module without describing how the structure performs the entire function in the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boesch et al. (hereinafter Boesch) (US PG-PUB 20180189642), in view of Scheffler et al. (hereinafter Scheffler) (US PG-PUB 20150339570).
Regarding Claim 1, Boesch teaches an intelligent sense neuro memory cell unit (ISN-MCU) apparatus, comprising: 
Boesch does not teach one or more sense elements configured to receive sensory data from an external environment
Scheffler teaches one or more sense elements configured to receive sensory data from an external environment (Scheffler, Par. [0432-0433], “Input modules may usefully be provided for other sensory domains. For example, modules for touch-input analogs can deliver matrices of scaled pressure values for different regions, at a rate and spatial scale consistent with application needs (i.e., human touch cannot resolve pressure changes very fast nor down to a very fine spatial granularity). Some regions like fingers may make available a much higher spatial and temporal resolution than other less-sensitive regions. Taste and smell analog modules, and chemical detector modules, may deliver signals whose IDs are related to specific taste, smell or other chemical characteristic components. Set memory pattern modules may be used to correlate patterns of these inputs with experience: we learn a combination of strengths of different taste and/or smell elements means “apple” and can later recognize that.”, thus, one or more sense elements are configured to receive sensory data, such as touch, smell, and taste from an external environment); 
Boesch teaches:
at least one sampler module configured to continuously sample the one or more sense elements to ingest the sensory data (Boesch, Par. [0185], “In the embodiment of FIG. 4B, the external device interfaces 408 shown include a plurality of image sensors, at least one image stream processor, and a digital visual interface (DVI), but other external device interfaces 408 are contemplated. In addition, the CAF embodiment 400 of FIG. 4B illustrates a plurality of processing modules 410, including one or more color processing engines, a reference frame update module, a background/shadow remover module, a multistage morphing filter (e.g., 4 stage), a feature detection (e.g., FAST) module, and an image cropper and scaler/sub-sampler module. Other processing modules, including but not limited to those modules identified in Table 2, are of course contemplated.”, therefore at least one sampler module is configured to sample the imagery/visual sense element to ingest visual sensory data); 
a neural cell communicatively coupled to the at least one sampler and configured to adaptively learn using the received sensory data (Boesch, Par. [0307], “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks that the user can choose from to design the DCNN. For example, the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like)”, therefore, the DCNN contains neural cells that are configured to adaptively learn (Par. [0004 – “A DCNN is a computer-based tool that processes large quantities of data and adaptively “learns” by conflating proximally related features within the data, making broad predictions about the data, and refining the predictions based on reliable conclusions and new conflations. The DCNN is arranged in a plurality of “layers,” and different types of predictions are made at each layer.”), Further, the DCNN, comprising neural cells, would also pair to the sampler module as shown in Fig. 4B, in which convolution accelerators 600 of the Deep Convolutional Neural Network (DCNN) are paired to a plurality of processing modules 410, including the sampler module (detailed further in Par. [0185]); 
a memory cell communicatively coupled to the neural cell  (Boesch, Par. [0307], “For example, the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).”, thus, the memory cell may be communicatively coupled to the neural cell)
Boesch does not teach a memory cell configured to store learned inferences from the neural cell based on what the neural cell learns from the received sensory data.
Scheffler teaches a memory cell configured to store learned inferences from the neural cell based on what the neural cell learns from the received sensory data (Scheffler, Par. [0242-0243], “In embodiments, long term memories may be retained in the form of one or more memory patterns organized into memory pattern spaces associated with a neural process specification and created and utilized by memory pattern modules. FIG. 9 shows a UML (Unified Modeling Language) class diagram for an embodiment, showing relationships among neural graphs, memory patterns, memory pattern spaces, memory pattern modules, and related modules. A neural graph 110 may contain one or more pattern memory spaces 290 and one or more modules 120. A pattern memory space 290 may contain one or more memory patterns 292. Set pattern 912, sequence pattern 914 and temporal pattern 916 are sub-types of pattern 292. Pattern module 930 is a sub-type of module 120 for learning and matching memory patterns. Set module 932, sequence module 934, and temporal module 936 are sub-types of pattern module 930 for managing corresponding set patterns 912, sequence patterns 914, and temporal patterns 916. Reify module 940 is also a sub-type of module 120. A module 120 may refer to any number of pattern memory spaces 290, thereby associating with various patterns 292 contained therein. As used herein, enumerations of sub-types of module 120, pattern 292 and pattern module 930 are not intended to be limiting, as embodiments may comprise many additional sub-types not shown.”, thus, these memory modules are able to store learned inferences as per the neural graph/circuit that receive and process the sensory inputs); and 
Boesch teaches a digital input/output interface communicatively coupled to the memory cell and configured to interface the ISN-MCU to a digital domain (Boesch, Par. [0173], “CAF 400 of FIG. 4A includes a digital visual interface (DVI) external device interface 408a, a first image sensor interface and image signal processor (ISP) external device interface 408b, and a second image sensor interface and ISP external device interface 408c. Other interfaces are also contemplated, though for simplicity in illustration, only three external device interfaces 408 are shown. The DVI external device interface 408a is arranged for coupling to a DVI port of a particular monitor such as a liquid crystal display (LCD) based monitor. The DVI external device interface 408a may include some or all of configuration logic (e.g., registers, memory, processor, state machine, and the like), a pixel clock and synchronization signal generator circuit, data packing logic, and a single or dual port first-in-first-out (FIFO) buffer. The pixel clock and synchronization signal generator circuit may generate and pass single data rate mode clock signals, double date rate (DDR) mode clock signals. The DVI external device interface 408a may in some cases support an 8/12/24 bit RGB/YUV single or double date rate interface.”, therefore, a digital visual interface (DVI) is included as an input/output interface with the DCNN and hence the various components of the ISN-MCU (i.e. neural cells, memory cells, etc.)).

Boesch does not explicitly disclose one or more sense elements configured to receive sensory data from an external environment and a memory cell configured to store learned inferences from the neural cell based on what the neural cell learns from the received sensory data. However, Scheffler teaches one or more sense elements configured to receive sensory data from an external environment (Scheffler, Par. [0432-0433], “Input modules may usefully be provided for other sensory domains. For example, modules for touch-input analogs can deliver matrices of scaled pressure values for different regions, at a rate and spatial scale consistent with application needs (i.e., human touch cannot resolve pressure changes very fast nor down to a very fine spatial granularity). Some regions like fingers may make available a much higher spatial and temporal resolution than other less-sensitive regions. Taste and smell analog modules, and chemical detector modules, may deliver signals whose IDs are related to specific taste, smell or other chemical characteristic components. Set memory pattern modules may be used to correlate patterns of these inputs with experience: we learn a combination of strengths of different taste and/or smell elements means “apple” and can later recognize that.”, thus, one or more sense elements are configured to receive sensory data, such as touch, smell, and taste from an external environment) and a memory cell configured to store learned inferences from the neural cell based on what the neural cell learns from the received sensory data (Scheffler, Par. [0242-0243], “In embodiments, long term memories may be retained in the form of one or more memory patterns organized into memory pattern spaces associated with a neural process specification and created and utilized by memory pattern modules. FIG. 9 shows a UML (Unified Modeling Language) class diagram for an embodiment, showing relationships among neural graphs, memory patterns, memory pattern spaces, memory pattern modules, and related modules. A neural graph 110 may contain one or more pattern memory spaces 290 and one or more modules 120. A pattern memory space 290 may contain one or more memory patterns 292. Set pattern 912, sequence pattern 914 and temporal pattern 916 are sub-types of pattern 292. Pattern module 930 is a sub-type of module 120 for learning and matching memory patterns. Set module 932, sequence module 934, and temporal module 936 are sub-types of pattern module 930 for managing corresponding set patterns 912, sequence patterns 914, and temporal patterns 916. Reify module 940 is also a sub-type of module 120. A module 120 may refer to any number of pattern memory spaces 290, thereby associating with various patterns 292 contained therein. As used herein, enumerations of sub-types of module 120, pattern 292 and pattern module 930 are not intended to be limiting, as embodiments may comprise many additional sub-types not shown.”, thus, these memory modules are able to store learned inferences as per the neural graph/circuit that receive and process the sensory inputs). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuro memory cell unit with a sampler module and digital input/output interface as disclosed by Boesch, to include the one or more sense elements to receive sensory data from an external environment and memory cell configured to store learned inferences as disclosed by Scheffler. One of ordinary skill in the art would have been motivated to make this modification to produce a neuro memory cell unit with intelligent sensing and the ability to store learned inferences, such that artificial cognitive processing can be more closely emulated with structure and function similar to biological neurons and sensing (Scheffler, Par. [0006], “Provided herein is a system for creating, modifying, deploying and running intelligent systems, referred to herein as neural processes, by combining and customizing the functions and operation of reusable component modules. Such modules are arranged in neural processing graphs or circuits which direct the flow of signals among the modules, including the ability to model the overall structure and operation of biological brains at a functional level. The system embraces composition of variations on multiple themes, including those that conceive of a brain as a collection of interconnected building block components and subsystems. Intelligent systems so built may run with scalable performance and without redesign on widely available computing platforms as well as on specialized hardware and combinations thereof. Embodiments additionally may comprise abilities to easily customize modules, to create custom modules, to incorporate external system functions as modules, to incorporate neural processes in external systems, and to share and exchange learned information among multiple systems.)

Regarding Claim 2, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 1, wherein the memory cell is a multi-bit memory cell (Boesch, Par. [0066], “In an exemplary architecture, two or more (e.g., eight) digital signal processor (DSP) clusters are formed in a system on chip (SoC). Each DSP cluster may include two or more DSP's, one or more multi-way (e.g., 4-way) multi-byte (e.g., 16 kB) instruction caches, one or more multi-byte (e.g., 64 KB) local dedicated memory (e.g., random access memory (RAM)), one or more multi-byte shared memory (e.g., 64 kB shared ram), one or more direct memory access (DMA) controllers, and other features.”, therefore, the memory comprises multi-bit memory) comprising: 
an input memory cell configured to store input sampler data received from the at least one sampler module (Boesch, Par. [0233], “The CA 600A includes several internal memory buffers. The internal memory buffers may share a common memory space in some embodiments. In other embodiments, some or all of the internal memory buffers may be separate and distinct from each other. The internal memory buffers may be formed as registers, flip flops, static or dynamic random access memory (SRAM or DRAM), or in some other structural configuration. In some cases, the internal memory buffers may be formed using a multiport architecture that lets, for example, one device perform data “store” operations in the memory while another device performs data “read” operations in the memory.”, thus, the convolutional accelerators would contain memory buffers to store operations in memory, and also pair with the sampler module, as shown in Fig. 4b, convolution accelerators label 600 and processing modules label 410); 
a weight/adaptivity quotient memory cell configured to store weight/adaptivity quotient data (Boesch, Par. [0312], “The DCNN SoC weights are uploaded to and stored in the memory of the SoC 110. In some embodiments, the DCNN SoC weights may be provided to the SoC 110 via USB, wirelessly, or other data communication link. In various embodiments, the DCNN SoC weights are provided to the SoC 110 as part of a configuration file that is loaded by the SoC 110 at boot time of the SoC 110, which configures the SoC 110.”, thus, the weights of the DCNN are stored in the System on Chip (SoC) memory); and 
an output memory cell configured to store an inference (Scheffler, Par. [0238-0240], “Memory Modules. Embodiments may include modules whose purposes may include without limitation retaining received information, comparing received signals with retained information so as to recognize signal patterns, generating output signals conveying degree of matching of such comparisons, and generating output signals conveying retained information and recognized signal patterns. Embodiments may include working memory modules, which may emulate cognitive functions for temporary or working memory, which modules may receive input signals, retain signal values across an interval of stamp values, adjust retained signal values according to parameterized mathematical distributions including without limitation negative exponential, Gaussian, linear, Poisson, and uniform distributions, and generate output signals for adjusted retained signal values.”, therefore, memory modules are configured to store adjusted retained output values based on learned inferences).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 1, configured to provide visual and auditory inferences; wherein the one or more sense elements comprise audio and visual sensors (Scheffler, Par. [0196], “Embodiments may include sensing modules that may obtain information from sensors including without limitation visual input, audio input, thermal input, motion input, position input, location input, orientation input, velocity input, acceleration input, scent input, chemical input, and biological input and generate corresponding output signals.”, thus, sensors are present for visual and audio input to provide visual and auditory inferences)
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 4, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 1, configured to sense distance and imagery data, wherein the one or more sense elements comprise lidar sensors (Scheffler, Par. [0403], “In another aspect, a neural processing system might be coupled to a video camera or other source of moving images such as a moving imaging device (e.g., radar, LIDAR), scanner, etc. A suitable input module may deliver signals comprising sequences of images as 2D or 3D matrices of intensity, color, transparency or changed image element values. In another aspect, a suitable input module may convert moving image data encoded in any of a variety of moving image formats including without limitation MPEG, MP4, AVI into 2D or 3D matrices of intensity, color, transparency or changed image element values.”, therefore, a lidar sensor is present to sense distance and imagery data).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 5, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 1, configured to identify chemicals, wherein the one or23Attorney Docket No.: 1403394.00012 more sense elements comprise chemical sensors configured to convert chemical signatures into analyzable data (Scheffler, Par. [0545], “Sensors may include higher-level sensors, such as functional sensors that use or take advantage of one or more underlying chemical, biological and physical sensing capabilities, such as, motion sensors, accelerometers, electrical sensors (e.g., voltage, galvanic skin response, current), smoke sensors, specific chemical sensors (e.g., carbon monoxide and ozone among many others), sensors for “sniffing” explosives, sensors for detecting cells (e.g., pathogens), and many others.”, therefore, chemical sensors are present to identify chemicals and convert chemical signatures into analyzable data).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 6, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 5, wherein the chemical sensors comprise smell-based sensors (Scheffler, Par. [0433], “Taste and smell analog modules, and chemical detector modules, may deliver signals whose IDs are related to specific taste, smell or other chemical characteristic components. Set memory pattern modules may be used to correlate patterns of these inputs with experience: we learn a combination of strengths of different taste and/or smell elements means “apple” and can later recognize that.”, thus, the chemical modules/sensors may also include smell analog modules).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 7, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 5, wherein the chemical sensors comprise taste-based sensors (Scheffler, Par. [0433], “Taste and smell analog modules, and chemical detector modules, may deliver signals whose IDs are related to specific taste, smell or other chemical characteristic components. Set memory pattern modules may be used to correlate patterns of these inputs with experience: we learn a combination of strengths of different taste and/or smell elements means “apple” and can later recognize that.”, thus, the chemical modules/sensors may also include taste analog modules).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 8, Boesch in view Scheffler teaches the ISN-MCU apparatus of claim 1, configured to sense biological data, wherein the one or more sense elements comprise a biosensor (Scheffler, Par. [0196], “Embodiments may include sensing modules that may obtain information from sensors including without limitation visual input, audio input, thermal input, motion input, position input, location input, orientation input, velocity input, acceleration input, scent input, chemical input, and biological input and generate corresponding output signals.”, therefore, sensors are present to sense biological data/input).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 9, Boesch in view of Scheffler teaches the ISN-MCU apparatus of claim 1, configured to perform artificial intelligence (AI) model inference operations while simultaneously performing self-learning operations using backpropagation techniques (Boesch, Par. [0051-0052], “One other characteristic of a CNN is the use of back propagation to reduce errors and improve the quality of the neural network to recognize particular features in the midst of vast quantities of input data. For example, if the CNN arrives at a prediction that is less than 1.0, and the prediction is later determined to be accurate, then the difference between the predicted value and 1.0 is considered an error rate. Since the goal of the neural network is to accurately predict whether or not a particular feature is included in an input data set, the CNN can be further directed to automatically adjust weighting values that are applied in a voting layer. Back propagation mechanisms are arranged to implement a feature of gradient descent. Gradient descent may be applied on a two-dimensional map wherein one axis of the map represents “error rate,” and the other axis of the map represents “weight.” In this way, such a gradient-descent map will preferably take on a parabolic shape such that if an error rate is high, then the weight of that derived value will be low. As error rate drops, then the weight of the derived value will increase. Accordingly, when a CNN that implements back propagation continues to operate, the accuracy of the CNN has the potential to continue improving itself automatically.”, thus, the DCNN is able to perform AI model inference operations, while simultaneously performing self-learning operations using backpropagation).

Regarding Claim 10, Boesch in view of Scheffler teaches an adaptive intelligent processing logic unit (ADI-PLU) apparatus, comprising: 
a control channel configured to receive a command and transmit said command to multiple entities in parallel (Boesch, Par. [0159], “The stream switch 500 is a unidirectional interconnection structure formed with a plurality of unidirectional “stream links.” The stream links are arranged to transport multibit data streams from accelerators, interfaces, and other logic modules to the stream switch 500 and from the stream switch 500 to accelerators, interfaces, and other logic modules. The transported data may take any desired format such as a stream of raster scan image frames, a stream of macroblock oriented images, audio streams, raw data blocks, or any other format. The stream switch 500 can also transport messages, commands, or other like control information along a processing chain forwarded by each unit to one or more or more targeted units where the control information is processed. The control information may be used to signal events, to reconfigure the processing chain itself, or to direct other operations.”, thus, the stream switch functions analogously to the control channel, in which it is able to receive a command and transmit said command to multiple entities in parallel); 
a plurality of ISN-MCUs communicatively coupled in parallel to the control bus (Boesch, Par. [0134], “The configurable accelerator framework (CAF) 400 is communicatively coupled to the system bus 166, which provides a mechanism for the convolution accelerators of the CAF 400 to access the SoC global memory 126 as needed and to communicate with the DSPs 138 as needed. The CAF 400 is described in more detail below.”, therefore, the configurable accelerator framework (CAF) may be considered the ADI-PLU, in which multiple convolutional accelerators may be considered the plurality of ISN-MCUs, this can be further visualized by Fig. 4A/4B in which the CAF is depicted as label 400 and the multiple convolutional accelerators are depicted as label 600, further the communicative bus/system bus interface are depicted as label 166 and 404 respectively), each of the plurality of ISN-MCUs comprising: 
one or more sense elements configured to receive sensory data from an external environment (See Claim 1 – recites substantially the same limitations, therefore it is rejected under the same rationale); 
at least one sampler module configured to continuously sample the one or more sense elements to ingest the sensory data (See Claim 1 – recites substantially the same limitations, therefore it is rejected under the same rationale); 
a neural cell communicatively coupled to the at least one sampler and configured to adaptively learn using the received sensory data (See Claim 1 – recites substantially the same limitations, therefore it is rejected under the same rationale); 
a memory cell communicatively coupled to the neural cell and configured to store learned inferences from the neural cell based on what the neural cell learns from the received sensory data (See Claim 1 – recites substantially the same limitations, therefore it is rejected under the same rationale); and 
a digital input/output interface communicatively coupled to the memory cell and 24Attorney Docket No.: 1403394.00012 configured to interface the ISN-MCU to a digital domain (See Claim 1 – recites substantially the same limitations, therefore it is rejected under the same rationale); 
wherein each of the ISN-MCUs are configured to perform a learning operation in parallel with the other ISN-MCUs to learn from sensory data in an external environment based on receiving the command from the control channel (Boesch, Par. [0252], “The configurability of the CAF 400 permits each CA 600 to receive the “right” data values at the “right” instance in time so that a large number of MAC operations are performed in parallel. The configuration is a made possible, at least in part, using local buffers 610-618 in the CA 600 to buffer data for an acceptable number of operations before the data needs to be replaced by new data for new calculations. As indicated in Table 5, feature data and kernel data dimensions vary depending on the processing layer, the type of network, and for other reasons. Based on these network-centric variables, conventional processing hardware with processing capabilities that are fixed at design time cannot be used to implement neural networks. In contrast, flexible buffering capabilities of each CA 600, which permit in some cases buffers to be changed in dimension, may be exploited to expand the level of parallelism in a neural network.”, therefore, each of the ISN-MCUs/convolutional accelerators are configured to work in parallel per the configurable accelerator framework, further paired to the stream switch for receiving commands).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 11, Boesch in view of Scheffler teaches an apparatus comprising: a plurality of ADI-PLUs of claim 9, arranged in a hierarchical manner (Boesch, Par. [0145], “In various embodiments, the SoC memory 126 includes a plurality of memory components for storing data that is accessible to the components of the CAF 400 or the DSPs 138. In at least one embodiment, the SoC memory 126 is configured in a hierarchical-type memory structure. In one non-limiting example, the SoC memory 126 includes four SRAM banks each with 1 MByte, dedicated bus port, and fine-grained power gating. This memory helps to increase and sustain an acceptably maximum throughput for convolutional stages that fit particular DCNN topologies such as AlexNet without pruning. In addition, or in the alternative, SoC memory 126 may also sustain larger topologies if fewer bits are used for activations and/or weights without the need to access external memory to save power.”, therefore, the accelerator units may also be arranged hierarchically per the SoC memory); and a hierarchical non-blocking interconnect module configured to interconnect the plurality of ADI-PLUs (Boesch, Par. [0155], “FIG. 4A is an embodiment of configurable accelerator framework (CAF) 400, such as the image and deep convolutional neural network (DCNN) co-processor subsystem 400 of FIG. 3. The CAF 400 may be configured for image processing, audio processing, prediction analysis (e.g., games of skill, marketing data, crowd behavior prediction, weather analysis and prediction, genetic mapping, disease diagnosis, and other scientific, commercial, and such processing) or some other type of processing; particularly processing that includes convolutional operations. The CAF 400 includes a stream switch 500 that provides a design time parametric, run-time reconfigurable accelerator interconnect framework to support data-flow based processing chains.”, thus, an interconnect framework is present to interconnect the plurality of accelerator units).

Regarding Claim 12, Boesch in view of Scheffler teaches the apparatus of claim 11, further comprising a lookup and forwarding table (Boesch, Par. [0163], “In some cases, the CAF control registers 402 include other structures configured to control operations of one or more modules in a CAF 400. For example, an interrupt controller may be included. An interrupt controller collects all interrupt signals which are generated in the accelerators, DMA engines and external interfaces. Dedicated configuration registers are used to define which interrupts are forwarded to which external processor for further actions. A clock and reset control unit may be configured and directed to distribute, gate, and eventually divide a main clock signal. The clock and reset control unit may also forward an individual clock and reset signal to a selected number of convolution accelerators 600, DMA engines 406, a system bus interface module 404, processing modules 410, external device interfaces 408, and the like. A debug support unit may be configured to collect probe signals in the CAF 400 or SoC 110. The debug support unit may also be configured to provide a configurable number of stream input ports connected to an analyzer unit and provide a set of event counters to assist system debugging.”, therefore, an interrupt controller may forward interrupts and other signals as needed, coupled with the stream switch) configured to provide automatic forwarding of data between the plurality of ADI-PLUs and their respective ISN-MCUs (Boesch, Par. [0287], “One efficient decompression method is a simple lookup of the decompressed value in a table where the compressed value is used as an index. In one exemplary embodiment, the configuration logic 626 (e.g., kernel buffer control 626a) of a CA 600 manages a decompression lookup table formed in buffer space or other memory accessible by the CA 600. In a case where a lookup table includes 256 16-bit entries, a stream of 8-bit values received by the CA 600 can be decompressed into corresponding 16 bit kernel values. The width of compressed kernel data may be configured at run-time. Decompression can be performed when the decompression feature is enabled, which may also be at run-time, and when compressed kernel data arrives at the second CA input interface 604. Prior to startup of the CA 600, data that will populate the lookup table may be passed to the CA 600 via the CA bus port interface 624. Alternatively, in some embodiments, lookup table data may also be received via the second CA input interface 604 or via some other data transport mechanism.”, thus, a lookup table is paired with the convolutional accelerator, to supplement lookup/forwarding operations).

Claim 13 recites substantially the same limitations as Claim 2, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 3, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 4, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 5, therefore it is rejected under the same rationale.

Claim 17 recites substantially the same limitations as Claim 6, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 7, therefore it is rejected under the same rationale.

Claim 19 recites substantially the same limitations as Claim 8, therefore it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as Claim 9, therefore it is rejected under the same rationale.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bouqata et al. (US PG-PUB 20130262349) disclosed a computer-implemented system with an edge module coupled to a cognitive module and perception module for adaptive learning. 
Nabet et al. (US Patent 5130563) disclosed a neural network for processing sensory information.
Chang et al. (US PG-PUB 20190111569) disclosed an artificial intelligent chef system paired with sensor parameters for smell and taste.
Hwang et al. (US PG-PUB 20190080752) disclosed a memory system consisting of a memory device comprising multi-bit memory cells and an input/output circuit.
Tran et al. (US PG-PUB 20200020165) disclosed a smart internet of things device, comprising a plurality of sensors and MEMS devices for sensory input.
Wilber et al. (US PG-PUB 20100057653) disclosed a sensory artificial neural network (ANN) capable of processing sensory signals from a plurality of sensory input devices.
Schneider et al. (US PG-PUB 20190207076) disclosed a neural member, providing a tunable spiking neural element for neural network type computations.
Haiut et al. (US PG-PUB 20180225564) disclosed a neural network comprising multiple layers of neural cells, consisting of flip-flops, memory, and an adder.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123